Citation Nr: 1425394	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-29 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claim.

A review of the Veteran's claims file indicates there is medical evidence not associated with the record.  The Veteran's claims file includes an October 2011 letter from a VA licensed clinical social worker which states that the Veteran receives mental health treatment at the Lyons campus of the VA New Jersey Healthcare System in Lyons, New Jersey.  Further, the Veteran has been meeting with him since January 2008 for individual therapy sessions, and he also sees a psychiatrist at the Lyons campus for medication management.  The Veteran's claims file does not have any records indicating treatment at the Lyons campus.

The procurement of potentially pertinent VA medical records referenced by the Veteran is required.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, efforts must be made to obtain any records of VA treatment not associated with the claims file.

In his October 2012 substantive appeal, the Veteran maintained that he was suffering from worsening symptoms of his service-connected PTSD and that he receives ongoing treatment at the VA Lyons campus.  

The Veteran was last afforded a VA examination for his PTSD in January 2011, at which time the issue was entitlement to service connection.  As the evidence of record indicates the Veteran may be suffering from worsening symptoms of PTSD, more contemporaneous medical findings are needed to evaluate the disability on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran from the Lyons campus of the VA New Jersey Healthcare System in Lyons, New Jersey.  Also obtain and associate all of the Veteran's outstanding VA treatment records from the VA Medical Center in East Orange, New Jersey since January 2011.  If no medical records are available, this fact should be noted in the claims file.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims folder and all pertinent records should be made available to the examiner for review.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, including the assignment of a GAF score.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by PTSD.  The examiner should address any functional impairment caused by the Veteran's PTSD disability. 

3.  Then re-adjudicate the Veteran's claims.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

